United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, El Centro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1897
Issued: January 26, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 24, 2008 appellant filed a timely appeal of the June 4, 2008 merit decision of the
Office of Workers’ Compensation Programs, finding that he received an overpayment in the
amount of $2,565.17 for which he was at fault. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d),
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,565.17 during the period March 31 through April 12, 2008 when he returned to
work; and (2) whether the Office properly found that appellant was at fault in creating this
overpayment and, therefore, ineligible for waiver of the recovery of the overpayment.
FACTUAL HISTORY
On March 16, 2007 appellant, then a 32-year-old special agent, sustained injury to his
neck and lower and middle back as a result of a traffic accident. By letter dated April 26, 2007,

the Office accepted the claim for neck sprain. It advised appellant that compensation benefits for
total disability were only payable while he could not perform his regular work duties due to his
accepted employment injury. Appellant was advised to immediately inform the Office if he
returned to work and to return any payment to the Office to prevent an overpayment. He was
also advised of the penalties for accepting compensation payments to which he was not entitled.
On November 1, 2007 the Office accepted appellant’s claim for a herniated disc at C3-4. It
authorized a cervical discectomy and disc replacement at C3-4 performed on November 27, 2007
by Dr. Choll W. Kim, an attending Board-certified orthopedic surgeon.
On March 28, 2008 Dr. Kim released appellant to return to part-time work, four hours per
day with restrictions. Appellant returned to modified work on March 31, 2008.
On April 16, 2008 the Office made a preliminary determination that appellant received an
overpayment in the amount of $2,565.17, during the period March 31 through April 12, 2008
because he knew or should have known that he was not entitled to wage-loss compensation for
total disability following his return to part-time modified work. Worksheets revealed that he
received a compensation check dated April 12, 2008 in the amount of $5,107.92 for the stated
period when he was only entitled to receive $2,542.75. Appellant was advised that he could
request a telephone conference, a final decision based on the written evidence only or a
prerecoupment hearing within 30 days if he disagreed that the overpayment occurred, if he
disagreed with the amount of the overpayment and if he believed that recovery of the
overpayment should be waived. The Office requested that appellant complete an accompanying
overpayment recovery questionnaire (Form OWCP-20) and submit financial documents in
support thereof within 30 days. Appellant did not respond within the allotted time period.
By decision dated June 4, 2008, the Office finalized the determination that appellant was
at fault in the creation of an overpayment of compensation in the amount of $2,565.17 for the
period March 31 through April 12, 2008. It directed him to either repay the overpaid amount in
full or contact the Office within 30 days to arrange a repayment plan.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act1 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of his duty.2 Section
8116 of the Act defines the limitations on the right to receive compensation benefits. This
section of the Act provides that, while an employee is receiving compensation, he or she may not
receive salary, pay, or remuneration of any type from the United States, except in limited
circumstances.3

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102(a).

3

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

2

Section 10.500 of the Office’s regulations provides that compensation for wage loss due
to disability is available only for any periods during which an employee’s work-related medical
condition prevents him from earning the wages earned before the work-related injury.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $2,565.17. The record supports that he returned to part-time modified work, four hours per
day, beginning on March 31, 2008 and worked through April 12, 2008 while receiving wage-loss
compensation for total disability in the amount of $5,107.92. Appellant should have received
wage-loss compensation in the amount of $2,542.75. As he returned to work and had earnings
for part-time work, he should not have received compensation for total disability. The Board,
therefore, finds that appellant’s receipt of compensation created an overpayment in the amount of
$2,565.17 for the period March 31 through April 12, 2008.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act5 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.6 Thus, the Office may not waive the overpayment of compensation
unless appellant was without fault.7 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.8
On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following: “(1) made an
incorrect statement as to a material fact which he or she knew or should have known to be
incorrect; (2) failed to provide information which he or she knew or should have known to be
material; or (3) accepted a payment which he or she knew or should have known was incorrect.”9
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the

4

20 C.F.R. § 10.500.

5

5 U.S.C. § 8129(b).

6

Michael H. Wacks, 45 ECAB 791, 795 (1994).

7

Norman F. Bligh, 41 ECAB 230 (1989).

8

Diana L. Booth, 52 ECAB 370, 373 (2001); William G. Norton, Jr., 45 ECAB 630, 639 (1994).

9

20 C.F.R. § 10.433(a).

3

complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”10
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in creating the overpayment because he knew
or should have known he was not entitled to wage-loss compensation for total disability during
the period March 31 through April 12, 2008 when he also worked part time. In order for the
Office to establish that he was at fault in creating the overpayment of compensation, it must
establish that, at the time appellant received the compensation check in question, he knew or
should have known that the payment was incorrect.11
The Office’s April 26, 2007 acceptance letter clearly advised appellant that he was to
immediately inform the Office upon his return to work to avoid an overpayment in
compensation. Moreover, if he worked during any period covered by a compensation payment,
he was to return the payment to the Office. Appellant was also advised of the penalty provision
for accepting compensation for which he was not entitled. Under these circumstances, the Board
finds that appellant knew or should have known that the payment he received of wage-loss
compensation was incorrect.12 Appellant returned to part-time modified work on March 31,
2008 but did not inform the Office or return the compensation received for the period he worked.
Therefore, the Board finds that appellant accepted compensation he knew or should have known
was incorrect. Under section 10.433(a) of the Office’s regulations, appellant is properly found to
be at fault pursuant to section 8129 of the Act and is not entitled to waiver of the overpayment in
compensation.
On appeal, appellant contends that he was without fault in creating the overpayment. He
contends that Sherry Coffin, an Office referral nurse, advised him that she would inform the
Office that he was working part time at the employing establishment. However, the Board notes
that the Office advised appellant of his responsibility to notify it upon his return to work.
Moreover, the Board has held that the fact that the Office may have been negligent in issuing a
check for temporary total disability after being informed of a claimant’s return to work, does not
excuse the claimant’s acceptance of such checks, which he knew or should have known to be
incorrect.13
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $2,565.17, during the period March 31 through April 12, 2008, because he incorrectly
received temporary total disability compensation after he returned to work. The Board further

10

Id. at § 10.433(b); Diana L. Booth, supra note 8.

11

Diana L. Booth, supra note 8.

12

Neill A. Dewald, 57 ECAB 451 (2006).

13

Russell E. Wageneck, 46 ECAB 653 (1995).

4

finds that the Office properly found that appellant was at fault in creating this overpayment and,
therefore, ineligible for waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the June 4, 2008 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 26, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

